Title: To George Washington from Edmund Randolph, 1 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            [Philadelphia] Tuesday afternoon April 1. 1794.
          
          The distraction of my head from pain scarcely enables me to hope for tolerable
            exactness in my remarks. If therefore it were possible to let the paper rest with me,
            until the morning, I could better fulfil your wishes.
          According, however, to the view, which I now take of the subject,
            the seven first paragraphs appear unexceptionable, so far as respects the President.
          I am extremely dissatisfied with the manner of the three last clauses. The first of
            those three, which is the eighth in order, states that he always had the President’s
            Sanction for disposing of the money, as he did. So far he had the sanction, “I approve if it be agreeable to law.” At first sight, it would seem
            “that the last line in the paper was tantamount to this idea. But the positive
            assertion, that your sanction was always given to the disposition; including the drawing
            of the money over here, implies, that you considered this act as lawful.
          Permit me to suggest this mode of answer, to be given verbally. “I have read the paper,
            but not distinctly recollecting all the circumstances, I can only say, that I do not
            discover any thing Which I am to object to as to myself, unless the manner, in which you
            speak of my sanction in disposing of the loans, implies that I meant to give an opinion
            how far it might or might not be lawful. I presume however, that you do not mean this,
            as you say at the close, that my san⟨c⟩tion was always expressly or tacitly qualified
            with the condition that whatever was to be done was to be agreeable to the law. I
            imagine that you sent me the paper, only to determine, what related to myself, and
            therefore I did not undertake to judge of other parts.” I have
            the honor sir, to be with sincere attachment & respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        